Citation Nr: 0714237	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  02-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder with somatic complaints.

2.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to June 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 decision rendered by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a bilateral ankle disorder and depression with 
somatic complaints.

The veteran testified before a Decision Review Officer (DRO) 
at local RO hearings in April 1997 and January 2003.  
Transcripts from both hearings are of record.  

In September 2000, the Board denied the claims of service 
connection for a major depressive disorder with somatic 
complaints, and for residuals of stress fractures of the 
ankles, noting that the claims were not well grounded.  The 
Board observes that under section 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA), the VA, upon request of the 
claimant or upon the motion of the Secretary of Veterans 
Affairs, must readjudicate certain finally decided claims "as 
if the denial or dismissal had not been made." Supervisory or 
adjudicative personnel of VA's Veterans Benefits 
Administration are authorized to initiate such readjudication 
on behalf of the Secretary.  Section 7(b) of the VCAA is 
applicable to claims that became final during the period 
beginning on July 14, 1999 and ending on the date of the 
enactment of the VCAA; and that were denied on the basis that 
they were not well grounded.  The first readjudication of the 
claim must be made by the agency of original jurisdiction. 
VAOPGCPREC 3- 2001 (2001).

The veteran's claims fit within the criteria discussed above.  
Accordingly, the Board, in April 2004 concluded that the case 
must be remanded to the RO for de novo adjudication of the 
veteran's claims of entitlement to service connection.  This 
was completed, and the case is before the Board for further 
action.
FINDINGS OF FACT

1.  Service medical records reflect a diagnosis of a mixed 
personality disorder.   

2.  There is clear and unmistakable evidence that major 
depressive disorder, with somatization pre-existed the 
veteran's entrance into active service; increased in severity 
during service due to the natural progression of the disease; 
and did not permanently worsen as a result of service.

3.  A bilateral ankle disability was not manifested during 
service, and a current bilateral ankle disability has not 
been etiologically linked to service by competent medical 
evidence.


CONCLUSIONS OF LAW

1.  Major depressive disorder, with somatization was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2006). 

2.  A bilateral ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in April 2004.  This letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that the veteran send in evidence in 
her possession that would support her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable. There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.  

In an April 2007 written Appellate Brief, the veteran's 
representative argued that a de novo review was not completed 
as instructed by the April 2004 Board Remand.  He also avers 
that the May 2005 Supplemental Statement of the Case (SSOC) 
was insufficient.  The representative based his argument on 
the fact that the SSOC included reference to the criteria for 
establishing extraschedular ratings in the Reasons and Bases 
discussion, and did not include a discussion of the veteran's 
November 2003 and November 2004 personal statements.  

The Board finds the argument to be without merit.  The May 
2005 SSOC specifically stated that the instant appeal was 
considered based on all evidence of record.  It also stated 
that reference should be made to prior Statements of the Case 
(SOC) and SSOCs.  Moreover, there was no need to discuss, in 
detail, each and every item of evidence listed by the veteran 
in her November 2003 and November 2004 statements, as the May 
2005 SSOC noted that the claim was considered based upon all 
evidence of record.  Thus, de novo review was accomplished.  
In addition, the Board notes that although the notice 
inadvertently included information related to extraschedular 
ratings, the inclusion did not affect the outcome of the 
discussion, as the criteria for service connection claims was 
correctly stated and applied.  

Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.

Factual Background

On the veteran's DD Form 214, it was indicated that the 
veteran was separated from service due to a personality 
disorder.   

Service medical records show that the veteran reported a 
history of depression or excessive worry, and frequent 
indigestion on her August 1984 Report of Medical History 
form.  These records include an August 1984 statement from 
R.G.K., M.D., which related the veteran's history of 
occasional abdominal pain, secondary to anxiety and stress.  
The physical examination for entrance was normal in relevant 
aspects and the veteran was qualified for active service.  

In October 1984, the veteran complained of swollen ankles and 
hands, but denied any recent trauma.  Objective findings 
included swelling of the right ankle, without open lesions, 
sores or erythema, warm malleoli bilaterally, full range of 
motion bilaterally, and slight tenderness of the left ankle.  
Assessment was tenosynovitis, "rule out" inflammatory 
infection.  

In November 1984, the veteran complained of pain and swelling 
in her ankles.  The assessment was probable stress fracture.  
Subsequent X-rays were negative.  An assessment of edema, 
secondary to stress was made.  She was given a14-day limited 
profile.  The veteran again complained of ankle pain in 
February 1985.  The assessment then was weak ankles, and 
strengthening exercises were planned.  In April 1985, the 
veteran was treated for abdominal cramping and chest pains, 
noted to be present only during inspections.  The veteran 
admitted to emotional stress from anxiety secondary to the 
army.  The diagnosis was anxiety.  Later that month, the 
veteran complained of tension headaches.  

An April 1985 inpatient record shows the veteran was treated 
for excessive ingestion of Fiorinal.  The admission record 
noted this was not a suicide attempt.  However, an April 1985 
report of psychiatric evaluation Community Mental Health 
Services (CMHS) indicated that veteran had a long history of 
poor adjustment to family, personal, and social demands, 
clearly demonstrated by her hypersensitivity to immediate 
environment, inability to relax, social isolation and self-
dramatization.  She assumed a dependent, helpless attitude 
and was prone to manipulative suicidal threats, gestures, or 
attempts.  Past history revealed prior suicide gestures and 
attempts, the most recent occurrence being in April 1985.  A 
diagnosis of mixed personality disorder was provided.  The 
veteran was found to be unsuited for further military 
service, and prompt administrative separation was 
recommended.  

The veteran underwent several medical evaluations for a 
Chapter 5 separation from service in May 1985.  Reports from 
these medical evaluations noted the veteran's history of 
multiple somatic complaints.  She was further diagnosed as 
suffering from a mixed personality disorder.  The veteran was 
cleared for separation and it was suspected that her symptoms 
would resolve when stressors and depression decreased.  
Physical examination revealed no pathology.  On her May 1985 
Report of Medical History form, the veteran noted a history 
positive for several symptoms, not limited to depression, 
excessive worry, nervous trouble.  She also related a history 
of bilateral ankle stress fractures.  The separation 
examination report noted stress to bilateral feet, healed no 
sequela.  It also indicated suicide gesture, 1985, problem 
resolved; multiple somatic complains; and tension/migraine 
headaches.  The veteran's DD Form 214 reflects Chapter 5 
discharge, personality disorder.  

Records of note include a March 1995 report of R.J.L., Jr., 
M.D,. of the PBDD, who indicted that the veteran had been 
depressed for two weeks prior to the evaluation.  The veteran 
reported having phobia of roaches and depression in service, 
and her belief that the diagnosis of personality disorder was 
erroneous.  Current complaints were of anxiety, accompanied 
by chest pain and shortness of breath.  The diagnosis was 
probable major depression, perhaps recurrent.  

A September 1995 report of C.M.H., M.D., revealed a diagnosis 
of chronic leg pain.  A bone scan study was normal.  Various 
psychiatric records reflect diagnoses of recurrent major 
depression, somatization disorder, and mixed personality 
disorder and generally show that the veteran's recurrent 
depression was associated with identifiable post-service 
stress such as her ongoing marital difficulties, financial 
problems, and family issues.  These records also reveal 
treatment for multiple somatic complaints such as headaches, 
muscle aches and cramps, and fatigue. 

In a November 1995 report, N.P., Ph.D., of the Vet Center, 
reported the veteran began treatment in June 1995.  Her chief 
complaint was of depression, with agitation, anxiety, and 
persistent physical symptoms that had not responded to 
treatment.  The veteran also reported chronic leg pain and 
migraine headaches dating from her military tour over ten 
years before.  She described experiences in service including 
severe phobia to roaches, headaches, drug overdose, sexual 
molestation, and shoplifting.  Dr. P. opined that the veteran 
suffered from a recurrent major depression which had gone 
untreated for over ten years.

In July 1996, the veteran submitted a copy of a letter and 
envelope, postmarked in December 1984.  She identified the 
letter as being from her drill sergeant, H. A., who described 
amorous feelings for the veteran, and that, if the veteran 
did not want him, to just say so.  In an accompanying 
statement, the veteran stated that she was continuously 
harassed, which added to her stress and anxiety.  

The veteran underwent a VA examination in August 1996.  She 
described her various experiences in service, and reported 
that she had suffered from depression since her separation.  
The psychologist indicated that the veteran had experienced 
problems with headaches, anxiety, stomach aches, and 
depression prior to service, for which she was treated with 
Librax.  In addition, she suffered from what was diagnosed at 
that time as PMS (i.e., pre-menstrual syndrome).  

Following a clinical evaluation and review of the claims 
file, the examiner's diagnosis included Axis I: Major 
depressive disorder, recurrent, moderate to severe; 
Somatization disorder, recurrent, moderate in intensity; Axis 
II: Mixed personality disorder with passive/dependent and 
passive/aggressive, histrionic and some narcissistic 
features; Axis III: No diagnosis.  The examiner opined that 
the veteran did in fact have a mixed personality disorder and 
that the diagnosis had been correctly applied by the Army.  
He further stated that the veteran also suffered from a 
recurrent major depressive disorder, which was present prior 
to and during military service, and that it was no doubt 
aggravated by experiences in service, in view of an 
underlying personality disorder that did not allow her to 
deal with the military in a normal manner.  This was not to 
dispute the fact that the veteran may have had problems with 
verbal and sexual harassment, but there was no evidence of 
post-traumatic stress disorder.  

A clarifying opinion was requested of this examiner as to 
whether the veteran's depressive disorder with somatic 
complaints, had been aggravated by military service.  In 
December 1996, the examiner reported in general, that the 
veteran clearly had problems with anxiety and depression 
secondary to her personality disorder, prior to entrance to 
military service, and as a result of her character 
development.  The veteran's anxiety and depression became 
more intense while she was on active duty because of the 
nature of military service being a stressor for her because 
of her ability to accommodate it, due to her personality 
disorder.  The examiner further opined that, once outside 
military service, the veteran's conditions would have 
continued on their normal progressive trek and the stresses 
of the military would have been over and incidental.  The 
veteran was reported to now have other stressors that were 
causing her symptoms to be very apparent, including some 
distress over the fact that her husband remained in the 
military, and the fact that her mother-in-law had moved in 
without her consent.  

Thus, the somatization disorder did precede military service, 
and it was worsened by military service, but this worsening 
was a time-limited and temporary aggravation of a chronic 
problem that was very much intertwined with her personality 
disorder, and would not allow her to handle the exigencies of 
military life.  Once discharged, the examiner noted, the 
veteran's conditions would have reverted back to whatever 
state they had manifested prior to military service, and 
would have progressed based on what life circumstances she 
faced after military service.  

The veteran testified at an RO hearing in April 1997.  She 
testified that she had suffered from depression prior to 
service but had not received treatment then.  She stated that 
she was first diagnosed with depression in service.  She 
described a fear of roaches in service, followed by headaches 
and stomach cramping.  

A June 1998 VA outpatient treatment record noted a diagnosis 
of primary fibromyalgia, but no true synovitis, in response 
to the veteran's physical complaints of ongoing hand and feet 
swelling, diffuse myalgias associated with a history of 
depression, sleep disturbance and worsening fatigue.  In a 
December 2001 VA outpatient record, a psychiatrist noted that 
the veteran was depressed during service and continued to 
experience the recurrence of depressive symptoms under times 
of stress.  

At an additional RO hearing in January 2003, the veteran 
stated she was not treated for depression after service until 
1991.  She also indicated her feet have been swollen since 
service, but that she has only been treated with anti-
inflammatories for what is described as characteristics of 
rheumatoid arthritis.  

Associated with the claims folder is a May 2004 statement 
from N.B., M.D., which noted a history, as related by the 
veteran of bilateral ankle pain dating make to her military 
service.  The physician noted mild swelling of the ankles, 
and arthralgia was diagnosed.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: service medical records, the appellant's written 
contentions, transcript of the veteran's RO hearings, VA and 
non-VA outpatient treatment record, statements from the 
veteran's representative, and VA examination reports.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, each piece of evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81(Fed. Cir. 2000).  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, with regard to each claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, and psychoses, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2006). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing pre-service origin.  38 C.F.R. § 3.303(c) 
(2006).

Major depressive disorder

The veteran contends she entitled to service connection for a 
major depressive disorder, with somatic complaints, which she 
avers was aggravated by military service.  The Board has 
considered her contentions, but finds however, that the 
preponderance of the evidence is against the claim.  

In the instant claim, the veteran testified at RO hearings 
that she suffered from depression prior to entering the 
military.  This is consistent with her August 1984 Report of 
Medical History, in which she indicated past problems with 
depression and/or excessive worry.  An August 1984 statement 
from Dr. K. also noted that the veteran suffered from 
occasional abdominal pain secondary to anxiety and stress.  A 
review of the service medical records reflects that the 
veteran continued to report abdominal cramping, believed to 
be secondary to stress.  In addition, a VA examiner has 
opined that the veteran suffered from a pre-existing 
recurrent depressive disorder and somatization disorder, 
secondary to her underlying personality disorder.  Thus, on 
the basis of this evidence, the Board finds that a 
presumption of soundness has been rebutted by clear and 
unmistakable evidence; the veteran's major depressive 
disorder with somatization existed prior to service.  

However, the Board also notes that a pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

Aggravation may not be conceded though, where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  In addition, temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purposes of determinations of service connection based on 
aggravation under section 1153 unless the underlying 
condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In the instant appeal, service medical records show diagnoses 
and treatment in service for a mixed personality disorder- as 
opposed to depression.  In addition, the service records do 
not reflect any subjective complaints of depression by the 
veteran; nor do any of the various letters sent to the 
veteran by friends and family members refer to any reported 
feelings of depression.  However, the competent medical 
opinion of the VA examiner finds that symptoms of the 
veteran's recurrent depression disorder did in fact increase 
in severity during service.  

Notwithstanding this limited finding, the Board notes that 
service connection for aggravation of the pre-existing 
depressive disorder is still not warranted as there is also a 
specific finding that the increase in this disability was due 
to the natural progress of the disorder.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  There is also a specific finding that 
the veteran's symptoms during service were a temporary flare-
up of symptoms of her preexisting major depressive disorder.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As indicated, the VA examiner reported that the veteran's 
depression and anxiety symptoms were more intense while she 
was on active duty because of the nature of military service 
being a stressor for her.  He noted that the veteran was 
unable to accommodate military service as well as other 
aspects of her life, and that this was the case both before 
and after military service.  Furthermore, the examiner 
indicated that the veteran's military service did not cause 
her any particular stress that would have precipitated or 
engendered any new type of psychiatric disorder.  In the 
examiner's professional opinion, once the veteran was outside 
the military service, her conditions continued on their 
normal progressive trek, and the stresses of the military 
were over and incidental.  

In a supplemental opinion, this examiner further indicated 
that the veteran's disorder was worsened by military service, 
but this worsening was a time-limited and temporary 
aggravation of a chronic problem that was very much 
intertwined with her personality disorder, and would not 
allow her to handle the exigencies of military life.  Once 
discharged, the veteran's conditions would have reverted back 
to whatever state they had manifested prior to military 
service, and would have progressed based on what life 
circumstances she faced after military service.  

The Board finds that this is clear and unmistakable evidence 
that the veteran's pre-existing depressive disorder did 
increase in severity during service- but it was due to the 
natural progression of the disorder.  Therefore, the 
presumption of aggravation is rebutted.  See 38 C.F.R. 
§ 3.306(b).  The Board notes that the record does not contain 
other medical nexus opinions which address aggravation of a 
pre-existing depressive disorder from physicians who had the 
opportunity to review the veteran's claims file in its 
entirety- as the VA examiner did.  Thus, the VA examiner's 
opinions are more probative in the determination of this 
issue on appeal.

Finally, in determining whether a pre-existing condition was 
aggravated by military service, evidence of a prolonged 
period without medical complaint or treatment can be 
considered.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  The Board notes that after discharge from service in 
1984, there is no evidence of treatment or complaints of 
depressive until almost 10 years later, in 1995.  It is also 
noted that during this initial treatment the veteran reported 
only a two-week history of depression symptoms and indicated 
that the recent onset was due to her husband's decision to 
join active duty.  Here, this 10-year period without 
complaint or treatment for depression with somatization, is 
evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  

The Board points out that where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the veteran is competent to 
provide evidence of visible symptoms, she is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  There is no indication 
that the veteran has specialized medical training, and as 
such she is not qualified or competent to establish whether 
her major depressive disorder, with somatization was 
aggravated by military service.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a major 
depressive disorder have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

Bilateral ankle disability 

The veteran contends service connection is warranted for a 
bilateral ankle disability which she believes to be residuals 
of bilateral ankle stress fractures which manifested in 
service.  The Board has considered the appellant's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

As noted, service connection requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Initially, the Board notes that although several post-service 
medical records reflect the veteran's complaints of chronic 
leg pain and swelling of her ankles and feet- these records 
do not provide any clear diagnosis of a current bilateral 
ankle disability.  

Secondly, there is no evidence of a confirmed diagnosis of 
bilateral ankle stress fractures in service.  Rather, the 
records reflect a November 1984 assessment of probable stress 
fracture, secondary to the veteran's reports of swollen 
ankles bilaterally.  Subsequent X-rays were negative for any 
fractures and the separation examination report noted stress 
to bilateral feet, healed with no sequela.  There also was no 
finding of tenosynovitis during the separation examination.  
In sum, there was no indication of a chronic bilateral ankle 
disability at the time of discharge.

Finally, the record also does not contain any competent 
medical evidence of a nexus between the veteran's post-
service complaints of bilateral ankle swelling and chronic 
leg pain to any incidence of military service.  The recent 
evidence submitted by Dr. B., dated in May 2004, shows that 
the veteran reported ankle pain dating back to her military 
service, and has continued with such aches and pains.  
However, Dr. B. does not provide a nexus opinion between the 
veteran's present complaints and military service.  Thus, his 
opinion is not probative to the matter at hand.

The Board observes that there were no medical complaints or 
treatment for any ongoing bilateral ankle disability for many 
years after discharge.  The veteran separated from service in 
May 1985 and the first evidence of a complaint for ankle 
complications was about 10 years after service.  At that 
time, a bone scan of the ankles was normal.

Based upon these considerations, the record strongly 
disfavors the claim, even if the Board were to concede an 
evidentiary gap in terms of unavailability of at least some 
of the service medical records.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).

In sum, there is no evidence of a bilateral ankle disability 
at the time of discharge or for several years thereafter; and 
there is no competent medical opinion of a nexus between the 
veteran's current bilateral ankle complaints and military 
service.  Although the veteran is competent to provide 
evidence of visible symptoms, she is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for a bilateral 
ankle disability have not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims, that 
doctrine is not applicable in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a bilateral ankle disability is 
denied.

Service connection for major depressive disorder with somatic 
complaints is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


